DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
 
Response to Arguments
This is a Non-Final rejection on the merits of this application. 
Claims 1-2 and 4-21 are rejected and currently pending, as discussed below.
Applicant’s arguments regarding the 35 U.S.C. 101 rejections have been fully considered and are persuasive. The rejections are hereby withdrawn.
Examiner finds that the amended limitations provide meaningful limitations on practicing the abstract idea by providing an improvement to the technological field of navigation. The amended limitations provide an improvement for navigating visually impaired users, along with sufficiently detailed limitations on how to achieve the desired result. 
Applicant’s arguments, filed 12/19/2021, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further limiting amendments made to the claims, changing the scope of the invention.

Claim Objections
Claim7 is objected to because of the following informalities:  The limitation "an location" in line 7 should be corrected to "a location"; and the last word "and" should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, 9-12, 15-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100021013 A1, filed 07/25/2008, hereinafter "Gale", in view of US 20180330294 A1, filed 05/12/2017, hereinafter "Anderson", and US 20160356625 A1, filed 09/30/2015, hereinafter “O’Beirne”.
 
Regarding Claim 1, Gale teaches:
A computer implemented navigation system (figure 1), comprising: 
a mobile device comprising a display, a speaker, and one or more processors; ([0026], [0034], and figure 1, user device 116 which contains processor 144, display 140, and speaker 162)
one or more memories; ([0034] and figure 1, memory 148)
and a navigation application stored in the one or more memories, wherein the navigation application executed by the one or more processors: ([0034] and figure 1)
accesses a tessellated map, ([0038] and figure 3, wherein the device downloads or receives a map image with a grid, mesh, or array. In figure 3, the grid is shown as a pattern of repeated squares, making a tessellated map)
the tessellated map comprising a plurality of tiles on a map of a plaza, ([0023] and figure 8, wherein the area covered by the map is a public plaza, and figures 3-4, wherein the map consists of a plurality of tiles)
wherein the tiles comprise: first tiles, each of the first tiles including a different area of interest on the map; ([0044], wherein a subset of the tiles are classified into areas of interest by the features located in the tile)
and second tiles, wherein a combination of the second tiles includes a walkable area connecting the areas of interest; ([0046], wherein the tiles contain connection points, representing areas where a user can walk from one point to another point in the map)
and causes the display or the speaker of the mobile device coupled to the one or more processors to: ([0026], [0034], and figure 1, user device 116 which contains processor 144, display 140, and speaker 162)
indicate one of the first tiles including one of the different areas of interest; ([0090]-[0092], wherein the tile containing the destination point selected by the user is displayed in a similar manner to the origin point to the user, as discussed below)
indicate one of the second tiles including a location of the mobile device on the map; ([0091], wherein the tile containing the origin point, or the location of the device, is identified and highlighted on the display to the user)
 and indicate a series of the second tiles linking the location to the one of the areas of interest. ([0098], wherein the tiles containing the determined route from the origin to the destination are identified and highlighted)
Gale remains silent on:
the tessellated map comprising a plurality of tiles on a map of a transit hub (but does teach the tessellated map comprising a plurality of tiles, as discussed above)
indicating one of the first tiles with at least one of a first color or a first verbal signal, (However, Gale does teach indicating one of the first tiles using highlighting, see at least [0091]-[0092])
wherein each of the first tiles is a first type of single tile sized to define an area of interest so that the tiles adjacent the first type of the single tile are outside the area of interest; (However, Gale does teach the tiles being sized differently according to the locations it represents, see at least [0039])
indicating one of the second tiles with at least one of a second color or a second verbal signal, (However, Gale does teach indicating one of the second tiles using highlighting, see at least [0091]-[0092])
indicating a series of the second tiles using at least one of a colored highlighting or a third verbal signal (However, Gale does teach indicating a series of the second tiles using highlighting, see at least [0098])
and the application requests a destination served using a departure from a boarding area in the transit hub; and
the navigation application automatically determines and indicates the one of the first tiles, comprising the boarding area, using data of a server computer coupled to the mobile device, 
the data comprising information on the boarding area associated with a transport route serving a destination from the transit hub
Anderson teaches:
accessing a map of a transit hub ([0066] and figure 3, step 300, in which maps and other transit information are received for a transit hub)
and the application requests a destination served using a departure from a boarding area in the transit hub; and ([0075]-[0076], wherein the application requests travel data including the user’s departure from a boarding gate at an airport)
the navigation application automatically determines the one of the first tiles, comprising the boarding area, using data of a server computer coupled to the mobile device, (see at least [0076], wherein the destination location for the route is set to the boarding gate, and see at least [0063] and figure 3, step 304, wherein the data used to determine the route is pulled from the cloud, or a server computer couple to the mobile device without manual input, i.e. automatically. In combination with Gale’s teaching of indicating the destination tile, all of the limitations are taught)
the data comprising information on the boarding area associated with a transport route serving a destination from the transit hub (see at least [0051], wherein the travel data from the cloud comprises information on a departure gate, or boarding area, and departure time associated with the user’s flight, or transport route serving a destination from the transit hub, an airport)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Gale with the transit hub map, automatic destination selection, and boarding area information of Anderson. It would have been obvious to modify because doing so allows users requesting pedestrian navigation through a transit hub to easily navigate to necessary destination locations on time, reducing the chances of users missing trips due to arriving at the boarding areas late, as recognized by Anderson ([0002]).
O’Beirne teaches:
indicating one of the first tiles with at least one of a first color or a first verbal signal, (see at least [0083]-[0084], wherein the transit station polygon (first tile) is indicated using a salmon color)
wherein each of the first tiles is a first type of single tile sized to define an area of interest so that the tiles adjacent the first type of the single tile are outside the area of interest; (see at least [0084]-[0085] and figure 4, wherein the transit station polygon (first tile) is equivalent to the outline of the station it represents. Therefore, the tile contains the entire transit station and any portions of the map that are outside of the transit station are adjacent to and not inside the polygon/tile)
indicating the location of the client device with at least one of a second color or a second verbal signal, (see at least [0188] and figure 23, wherein location indicator 2135 representing the location of the client device is indicated using a color distinct from the first salmon color used to indicate the transit station polygon 2315 (first tile))
indicating a series linking the location and the destination using at least one of a colored highlighting or a third verbal signal (see at least [0178] and figure 20, wherein the portion linking the location indicator to the transit station polygon is highlighted in a yellow color, distinguishing it from the other portions of the map)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Gale and Anderson with O’Beirne’s technique of indicating and highlighting tiles using different colors, and sizing the first tiles to define an area of interest. It would have been obvious to modify because doing so provides a comprehensive and efficient transit routing and navigation system to users, as recognized by O’Beirne (see at least [0001]).

Regarding Claim 2, Gale, Anderson, and O’Beirne in combination disclose all of the locations of Claim 1 as discussed above, and Gale additionally teaches:
wherein the application requests input of the areas of interest comprising at least one area selected from the boarding area, a ticketing area, a ticket checking area, a crossing area, a shelter area, and an exit area. ([0037] and figure 3, wherein the exit areas 213 are marked as areas of interest in routing)
Gale remains silent on:
further comprising a second navigation system linked in or integrated with the navigation system, 
wherein the second navigation system navigates the user to an entrance to the transit hub, from outside the transit hub, and the application automatically defines the entrance as one of the second tiles
Anderson teaches:
and the application automatically defines the second tiles (see at least [0063] and figure 3, step 304, wherein the data used to determine the route is pulled from the cloud, or a server computer couple to the mobile device without manual input, i.e. automatically)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system of Gale, Anderson, and O’Beirne with the automatic destination selection of Anderson. It would have been obvious to modify because doing so allows users requesting pedestrian navigation through a transit hub to easily navigate to necessary destination locations on time, reducing the chances of users missing trips due to arriving at the boarding areas late, as recognized by Anderson ([0002]).
O’Beirne teaches:
further comprising a second navigation system linked in or integrated with the navigation system, (see at least figure 8 and [0106], wherein the navigation system includes, along with the transit/building map tiles, a separate standard set of tiles containing conventional map information and integrated with the other mapping tiles, and see at least [0044], wherein the standard map application includes roads and points of interest)
wherein the second navigation system navigates the user to an entrance to the transit hub, from outside the transit hub, (see at least [0180]-[0183] and figures 21-22, which demonstrate the two-stage navigation process. The standard map tiles system navigates the user to an entrance to the transit hub, from outside the transit hub, in the first stage, and the second stage comprises transit within the transit hub. Additionally, see at least [0175]-[0176], wherein the transit hub entrance is automatically set as the destination in the first stage of navigation when the user inputs an address)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system of Gale, Anderson, and O’Beirne with O’Beirne’s technique of using two navigation systems to navigate to a transit hub entrance, and then within the transit hub. It would have been obvious to modify because doing so provides a comprehensive and efficient transit routing and navigation system to users, as recognized by O’Beirne (see at least [0001]).

Regarding Claim 6, Gale, Anderson, and O’Beirne in combination disclose all of the limitations of Claim 1 as discussed above, and Gale additionally teaches:
wherein the application indicates the one of second tiles including the location of the user as the user moves in relation to the one of the different areas of interest. ([0065], wherein the identified tile containing the user’s current location is tracked and updated in real time)

Regarding Claim 9, Gale, Anderson, and O'Beirne in combination disclose all of the limitations of Claim 1 as discussed above, and Gale additionally teaches:
wherein the application causes the speaker of the mobile device to output: 
a verbal signal identifying the second tile including the user's current location with respect to a relevant landmark, ([0061], wherein the current location of the user is indicated through sensory content with respect to nearby visible reference areas and [0057]-[0058], where the sensory content includes verbal instructions)
and a verbal instruction providing a direction to the next tile in the series of the tiles leading to the area of interest. ([0059], wherein the sensory content including verbal instructions is generated during navigation for each if the associated tiles that correspond to the determined route)

Regarding Claim 10, Gale, Anderson, and O'Beirne in combination disclose all of the limitations of Claim 1 as discussed above, and Gale additionally teaches:
wherein the application sizes the tiles on the display to represent an area in the transit hub or plaza in a range of 1 foot by 1 foot to 10 feet by 10 feet. ([0072], wherein the tiles on the display are sized to 15, 20, or 30 inches in length and/or width, which is within the range of 1x1ft to 10x10ft)

Regarding Claim 11, Gale, Anderson, and O'Beirne in combination disclose all of the limitations of Claim 1 as discussed above, and Gale additionally teaches:
wherein the tiles are sized so that an entirety of the route is highlighted using the tiles on a display of the mobile device. ([0072], wherein the size of the tiles can be scaled for a finer or lower resolution based on the layout of the map, and [0099], wherein the layout of the map displayed is configured to show a representation of the entire path, as seen in figures 6-7)

Regarding Claim 12, Gale, Anderson, and O'Beirne in combination disclose all of the limitations of Claim 1 as discussed above, and Gale additionally teaches:
wherein the tiles comprise shapes or polygons, ([0038] and figure 3, wherein the map grid consisted of tiles, shapes, or polygons)
and the tessellated map comprises the tiles fitted together in a pattern on the map without gaps or overlapping between the tiles. ([0038], wherein the tiles cover the entire ground area of the map (no gaps), and figures 3-4, wherein the tiles are tessellated and fitted together without gapping or overlapping)

Regarding Claim 15, Gale, Anderson, and O'Beirne in combination disclose all of the limitations of Claim 1 as discussed above, and Gale additionally teaches:
wherein the application receives the tessellated map from a server computer in response to a request from the application executed on the mobile device. ([0032], wherein the application on the device 112 requests the tessellated map from a server)

Regarding Claim 16, Gale, Anderson, and O'Beirne in combination disclose all of the limitations of Claim 1 as discussed above, and Gale additionally teaches:
the plaza comprises a shopping mall ([0055] and figure 8, wherein the plaza comprises a mall), a hospital, office buildings (figures 3-4, wherein the plaza comprises an office building), or a factory, or the transit hub comprises an airport, metro station, railway station, or bus station.

Regarding Claim 21, Gale, Anderson, and O’Beirne in combination disclose all of the limitations of Claim 1 as discussed above, and Gale additionally teaches:
wherein each tile having a meaning or comprising a landmark is accompanied with a description for use by the user comprising a blind traveler (see at least [0059], wherein each tile associated with the reference areas, or areas with meaning or comprising a landmark, is accompanied by predetermined descriptions and sensory content, and see at least [0058], wherein the sensory content includes speech audio. Inherently, this means that the tile description can be used for blind travelers.)

Claims 4-5, 7, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gale, Anderson, and O'Beirne as applied to claims above, and further in view of "Handling Points of Interest (POIs) on a Mobile Web Map Service Linked to Indoor Geospatial Objects: A Case Study", published 14 June 2018, hereinafter "Kim".

Regarding Claim 4, Gale, Anderson, and O’Beirne in combination disclose all of the locations of Claim 1 as discussed above, and Gale remains silent on:
wherein the navigation application determines and indicates the tiles represented a Geo-JSON format.
Kim teaches:
wherein the navigation application determines and indicates the tiles represented a Geo-JSON format. (see at least page 4, paragraph 1, wherein the tiles are represented using a GeoJSON format)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system of Gale, Anderson, and O’Beirne with Kim’s technique of representing map tiles in a Geo-JSON format. It would have been obvious to modify because doing so enables users of an indoor navigation service to find facilities or services without difficulties, in particular users with disabilities, as recognized by Kim (see at least pages 1-2, Section 1, paragraphs 1-2).

Regarding Claim 5, Gale, Anderson, O’Beirne, and Kim in combination disclose all of the limitations of Claim 4 as discussed above, and Gale remains silent on:
wherein the transport route is a bus route, a railway route, a taxi route, or a flight route.
Anderson teaches:
wherein the transport route is a bus route, a railway route, a taxi route, or a flight route. ([0051], wherein the travel data received comprises information on the user’s travel route, including the flight number (transport route))
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system of Gale, Anderson, O’Beirne, and Kim with the flight route information of Anderson. It would have been obvious to modify because doing so allows users requesting pedestrian navigation through an airport or other transit hub to easily navigate to their respective gates in time, reducing the chances of users missing trips due to arriving at the boarding areas late, as recognized by Anderson ([0002]).

Regarding Claim 7, Gale, Anderson, and O’Beirne in combination disclose all of the limitations of Claim 1 as discussed above, and Gale remains silent on:
wherein the application causes the display to indicate, with the first color readable by a visually impaired user, the first type of single tile sized and colored to define the area of interest 
comprising at least one area selected from the boarding area, a ticketing area, a ticket checking area, a crossing area, a shelter area; and
the one of the second tiles is a second type of single tile sized and colored to define an location area having a certain purpose so that the tiles adjacent the second type of single tile are differentiated as not having the certain purpose; and
O’Beirne teaches:
wherein the application causes the display to indicate, with the first color readable by a visually impaired user, the first type of single tile sized and colored to define the area of interest (see at least [0083]-[0084], wherein the transit station polygon (first tile) is displayed using a salmon color, and see at least [0084]-[0085] and figures 4, wherein the transit station polygon (first tile) is equivalent to the outline of the station it represents. Therefore, the tile contains the entire transit station and any portions of the map that are outside of the transit station are adjacent to and not inside the polygon/tile)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system of Gale, Anderson, and O’Beirne with O’Beirne’s technique of using two navigation systems to navigate to a transit hub entrance, and then within the transit hub. It would have been obvious to modify because doing so provides a comprehensive and efficient transit routing and navigation system to users, as recognized by O’Beirne (see at least [0001]).
Kim teaches:
comprising at least one area selected from the boarding area, a ticketing area, a ticket checking area, a crossing area, a shelter area; and (see at least pg. 8, paragraph 2, lines 15-20, and pg. 10, figure 5d, wherein the area of interest includes a subway boarding location and is displayed using a green color)
the one of the second tiles is a second type of single tile sized and colored to define an location area having a certain purpose so that the tiles adjacent the second type of single tile are differentiated as not having the certain purpose; and (see at least pg. 11, paragraph 2, wherein all of the polygons on the map, including connecting areas such as elevators, doors, spaces, stairs, and escalators, are generated with the correct internal boundaries. See at least page 6, figures 3A-3B, which show the tiles indicated in different colors sized so that they only define the certain purpose they represent, i.e. the polygons representing stairs is sized so neighboring polygons do not also represent stairs)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Gale, Anderson, and O’Beirne with Kim’s technique of including a boarding area in the tiles and sizing the second tiles to define a location area having a certain purpose. It would have been obvious to modify because doing so enables users of an indoor navigation service to find facilities or services without difficulties, in particular users with disabilities, as recognized by Kim (see at least pages 1-2, Section 1, paragraphs 1-2).

Regarding Claim 17, Gale teaches:
A computer implemented method comprising: 
creating a route for navigating a transit hub or plaza using a navigation application executing on a user’s mobile device ([0088] and figure 11), including:
accessing a tessellated map, ([0038] and figure 3, wherein the device downloads or receives a map image with a grid, mesh, or array. In figure 3, the grid is shown as a pattern of repeated squares, making a tessellated map)
the tessellated map comprising a plurality of tiles on a map of a plaza, ([0023] and figure 8, wherein the area covered by the map is a public plaza, and figures 3-4, wherein the map consists of a plurality of tiles)
wherein the tiles comprise: first tiles, each of the first tiles including a different area of interest on the map; ([0044], wherein a subset of the tiles are classified into areas of interest by the features located in the tile)
and second tiles, wherein a combination of the second tiles includes a walkable area connecting the areas of interest; ([0046], wherein the tiles contain connection points, representing areas where a user can walk from one point to another point in the map)
indicate one of the first tiles including one of the different areas of interest; ([0090]-[0092], wherein the tile containing the destination point selected by the user is displayed in a similar manner to the origin point to the user, as discussed below)
comprising at least one area selected from a boarding area, a ticketing area, a ticket checking area, a crossing area, a shelter area, or an exit area, ([0037] and figure 3, wherein the exit areas 213 are marked as areas of interest in routing)
indicate one of the second tiles including a location of the mobile device on the map; ([0091], wherein the tile containing the origin point, or the location of the device, is identified and highlighted on the display to the user)
 and indicate a series of the second tiles linking the location to the one of the areas of interest. ([0098], wherein the tiles containing the determined route from the origin to the destination are identified and highlighted)
Gale remains silent on:
the tessellated map comprising a plurality of tiles on a map of a transit hub (but does teach the tessellated map comprising a plurality of tiles, as discussed above)
indicating one of the first tiles with a first color, (However, Gale does teach indicating one of the first tiles using highlighting, see at least [0091]-[0092])
wherein each of the first tiles is a first type of single tile sized and colored to define an area of interest, so that the tiles adjected the first type of single tile are differentiated as being outside the area of interest; (However, Gale does teach the tiles being sized differently according to the locations it represents, see at least [0039])
indicating one of the second tiles with a second color, (However, Gale does teach indicating one of the second tiles using highlighting, see at least [0091]-[0092])
wherein each of the second tiles is a second type of single tile sized and colored to define an area having a certain purpose so that tiles adjacent the second type of single tile are differentiated as not having the certain purpose;
 and indicating a series of the second tiles using a colored highlighting. (However, Gale does teach indicating a series of the second tiles using highlighting, see at least [0098])
requesting a destination served using a departure from a boarding area in the transit hub;
and automatically determining and indicating the one of the first tiles, comprising the boarding area, using data on a server computer coupled to the mobile device, 
the data comprising information on the boarding area associated with a transport route serving a destination from the transit hub
Anderson teaches:
accessing a map of a transit hub ([0066] and figure 3, step 300, in which maps and other transit information are received for a transit hub)
requesting a destination served using a departure from a boarding area in the transit hub; ([0075]-[0076], wherein the application requests travel data including the user’s departure from a boarding gate at an airport)
and automatically determining and indicating the one of the first tiles, comprising the boarding area, using data on a server computer coupled to the mobile device, (see at least [0076], wherein the destination location for the route is set to the boarding gate, and see at least [0063] and figure 3, step 304, wherein the data used to determine the route is pulled from the cloud, or a server computer couple to the mobile device without manual input, i.e. automatically. In combination with Gale’s teaching of indicating the destination tile, all of the limitations are taught)
the data comprising information on the boarding area associated with a transport route serving a destination from the transit hub(see at least [0051], wherein the travel data from the cloud comprises information on a departure gate, or boarding area, and departure time associated with the user’s flight, or transport route serving a destination from the transit hub, an airport)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the tessellated map, tiled map display, and origin, destination, and route tile indicators of Gale with the transit hub map, automatic destination selection, and boarding area information of Anderson. It would have been obvious to modify because doing so allows users requesting pedestrian navigation through a transit hub to easily navigate to necessary destination locations on time, reducing the chances of users missing trips due to arriving at the boarding areas late, as recognized by Anderson ([0002]).
missing trips due to arriving at the boarding areas late, as recognized by Anderson ([0002]).
O’Beirne teaches:
indicating one of the first tiles with a first color, (see at least [0083]-[0084], wherein the transit station polygon (first tile) is indicated using a salmon color)
wherein each of the first tiles is a first type of single tile sized and colored to define an area of interest, so that the tiles adjected the first type of single tile are differentiated as being outside the area of interest; (see at least [0084]-[0085] and figures 4, wherein the transit station polygon (first tile) is equivalent to the outline of the station it represents. Therefore, the tile contains the entire transit station and any portions of the map that are outside of the transit station are adjacent to and not inside the polygon/tile)
indicating one of the second tiles with a second color, (see at least [0188] and figure 23, wherein location indicator 2135 representing the location of the client device is indicated using a color distinct from the first salmon color used to indicate the transit station polygon 2315 (first tile))
and indicating a series of the second tiles using a colored highlighting. (see at least [0178] and figure 20, wherein the portion linking the location indicator to the transit station polygon is highlighted in a yellow color, distinguishing it from the other portions of the map)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Gale and Anderson with O’Beirne’s technique of indicating and highlighting tiles using different colors, and sizing the first tiles to define an area of interest. It would have been obvious to modify because doing so provides a comprehensive and efficient transit routing and navigation system to users, as recognized by O’Beirne (see at least [0001]).
Kim teaches:
wherein each of the second tiles is a second type of single tile sized and colored to define an area having a certain purpose so that tiles adjacent the second type of single tile are differentiated as not having the certain purpose; (see at least pg. 11, paragraph 2, wherein all of the polygons on the map, including connecting areas such as elevators, doors, spaces, stairs, and escalators, are generated with the correct internal boundaries. See at least page 6, figures 3A-3B, which show the tiles indicated in different colors sized so that they only define the certain purpose they represent, i.e. the polygons representing stairs is sized so neighboring polygons do not also represent stairs)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Gale, Anderson, and O’Beirne with Kim’s technique of the second tiles to define a location area having a certain purpose. It would have been obvious to modify because doing so enables users of an indoor navigation service to find facilities or services without difficulties, in particular users with disabilities, as recognized by Kim (see at least pages 1-2, Section 1, paragraphs 1-2).

Regarding Claim 19, Gale, Anderson, O’Beirne, and Kim in combination disclose all of the limitations of Claim 17 as discussed above, and Gale remains silent on:
wherein the navigation application determines and indicates the tiles represented in a Geo-JSON format 
Kim teaches:
wherein the navigation application determines and indicates the tiles represented in a Geo-JSON format (see at least page 4, paragraph 1, wherein the tiles are represented using a GeoJSON format)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system of Gale, Anderson, O’Beirne, and Kim with Kim’s technique of representing map tiles in a Geo-JSON format. It would have been obvious to modify because doing so enables users of an indoor navigation service to find facilities or services without difficulties, in particular users with disabilities, as recognized by Kim (see at least pages 1-2, Section 1, paragraphs 1-2).

Regarding Claim 20, Gale, Anderson, O’Beirne, and Kim in combination disclose all of the limitations of Claim 17 as discussed above, and Gale additionally teaches:
wherein the indicating comprises the highlighting readable by the user comprising a visually impaired user or using a representation readable by the user comprising a visually impaired user. (see at least [0057]-[0058] and [0096], wherein the tiles are indicated in a speech format, wherein descriptions of the route are provided acoustically. Per Applicant’s Specification, Page 8, lines 21-25, speech is considered a representation readable by the user comprising a visually impaired user)
Claims 8, 13-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gale, Anderson, O'Beirne, and Kim as applied to claims above, and further in view of "Blind MuseumTourer: A System for Self-Guided Tours in Museums and Blind Indoor Navigation", published 04 January 2018, hereinafter "Meliones".

Regarding Claim 8, Gale teaches:
A computer implemented navigation system (figure 1), comprising: 
a mobile device comprising a display and one or more processors; ([0026], [0034], and figure 1, user device 116 which contains processor 144 and display 140)
one or more memories; ([0034] and figure 1, memory 148)
and a navigation application stored in the one or more memories, wherein the navigation application executed by the one or more processors: ([0034 and figure 1)
accesses a tessellated map, ([0038] and figure 3, wherein the device downloads or receives a map image with a grid, mesh, or array. In figure 3, the grid is shown as a pattern of repeated squares, making a tessellated map)
the tessellated map comprising a plurality of tiles on a map of a plaza, ([0023] and figure 8, wherein the area covered by the map is a public plaza, and figures 3-4, wherein the map consists of a plurality of tiles)
wherein the tiles comprise: first tiles, wherein each of the first tiles is to define an area of interest on the map([0044], wherein a subset of the tiles are classified into areas of interest by the features located in the tile)
and second tiles, wherein a combination of the second tiles includes a walkable area connecting the areas of interest; ([0046], wherein the tiles contain connection points, representing areas where a user can walk from one point to another point in the map)
and causes the display or the speaker of the mobile device coupled to the one or more processors to: ([0026], [0034], and figure 1, user device 116 which contains processor 144, display 140, and speaker 162)
indicate one of the first tiles including one of the different areas of interest selected using input from the user; ([0090]-[0092], wherein the tile containing the destination point selected by the user is displayed in a similar manner to the origin point to the user, as discussed below)
indicate one of the second tiles including a location of the mobile device on the map; ([0091], wherein the tile containing the origin point, or the location of the device, is identified and highlighted on the display to the user)
 and indicate a route using a series of the second tiles linking the location to the one of the areas of interest. ([0098], wherein the tiles containing the determined route from the origin to the destination are identified and highlighted)
wherein the application indicates the tiles on the displaying highlighting readable by the user comprising a visually impaired user or a representation readable by the user comprising a visually impaired user (see at least [0057]-[0058] and [0096], wherein the tiles are indicated in a speech format, wherein descriptions of the route are provided acoustically. Per Applicant’s Specification, Page 8, lines 21-25, speech is considered a representation readable by the user comprising a visually impaired user)
Gale remains silent on:
the tessellated map comprising a plurality of tiles on a map of a transit hub (but does teach the tessellated map comprising a plurality of tiles, as discussed above)
wherein each of the first tiles is a single tile sized to define an area of interest, so that tiles adjacent the single tile are outside the area of interest;
indicate one of the first tiles using a first color,
indicate one of the second tiles using a second color,
including updating the highlighting of the second tiles as the mobile device moves along the route so that only the one of the second tiles including the location of the mobile device is highlighted with the second color.
Anderson teaches:
accessing a map of a transit hub ([0066] and figure 3, step 300, in which maps and other transit information are received for a transit hub)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the tessellated map, tiled map display, and origin, destination, and route tile indicators of Gale with the transit hub map, automatic destination selection, and boarding area information of Anderson. It would have been obvious to modify because doing so allows users requesting pedestrian navigation through a transit hub to easily navigate to necessary destination locations on time, reducing the chances of users missing trips due to arriving at the boarding areas late, as recognized by Anderson ([0002]).
O’Beirne teaches:
wherein each of the first tiles is a single tile sized to define an area of interest, so that tiles adjacent the single tile are outside the area of interest; (see at least [0084]-[0085] and figures 4, wherein the transit station polygon (first tile) is equivalent to the outline of the station it represents. Therefore, the tile contains the entire transit station and any portions of the map that are outside of the transit station are adjacent to and not inside the polygon/tile)
indicate one of the first tiles using a first color, (see at least [0083]-[0084], wherein the transit station polygon (first tile) is indicated using a salmon color)
indicate one of the second tiles using a second color, (see at least [0188] and figure 23, wherein location indicator 2135 representing the location of the client device is indicated using a color distinct from the first salmon color used to indicate the transit station polygon 2315 (first tile))
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Gale and Anderson with O’Beirne’s technique of indicating and highlighting tiles using different colors, and sizing the first tiles to define an area of interest. It would have been obvious to modify because doing so provides a comprehensive and efficient transit routing and navigation system to users, as recognized by O’Beirne (see at least [0001]).
Meliones teaches:
including updating the highlighting of the second tiles as the mobile device moves along the route so that only the one of the second tiles including the location of the mobile device is highlighted with the second color. (See at least Section 5.3, pages 19-20, and figures 9a-c and 10, wherein the tile representing the location of the mobile device is colored red, and the tiles are updated so only one of the tiles including the location of the mobile device is highlighted red as the user is navigated)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Gale, Anderson, and O’Beirne with Meliones’ technique of updating the highlighting of the second tiles. It would have been obvious to modify because doing so enables accurate and reliable navigation for blind or visually impaired users, as recognized by Meliones (See at least Abstract, page 1).

Regarding Claim 13, Gale, Anderson, and O’Beirne in combination disclose all of the limitations of Claim 1 as discussed above, and Gale remains silent on:
wherein the application receives the location determined using a global positioning system (GPS) or a beacon signal received in the mobile device.
Meliones teaches:
wherein the application receives the location determined using a global positioning system (GPS) or a beacon signal received in the mobile device. (see at least page 15, paragraph 1, wherein the user device determines its location using Bluetooth Low Energy beacon signals received)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the tessellated map system of Gale, Anderson, and O’Beirne with the beacon signal-based localization of Meliones. It would have been obvious to modify because doing so enables accurate and reliable navigation for blind or visually impaired users, as recognized by Meliones (See at least Abstract, page 1).

Regarding Claim 14, Gale, Anderson, O’Beirne, and Meliones in combination disclose all of the limitations of Claim 13 as discussed above, and Gale remains silent on:
further comprising the mobile device receiving the beacon signal transmitted from one of a plurality of transmitters in the transit hub or the plaza
Meliones teaches:
further comprising the mobile device receiving the  beacon signal transmitted from one of a plurality of transmitters in the transit hub or the plaza (see at least page 20, paragraphs 1-2 and figures 9-10, wherein the mobile device receives beacon signals transmitted from a plurality of transmitters located in the museum plaza)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the tessellated map system of Gale, Anderson, O’Beirne, and Meliones with the beacon signal-based localization of Meliones. It would have been obvious to modify because doing so enables accurate and reliable navigation for blind or visually impaired users, as recognized by Meliones (See at least Abstract, page 1).

Regarding Claim 18, Gale, Anderson, O’Beirne, and Kim in combination disclose all of the limitations of Claim 17 as discussed above, and Gale additionally teaches:
wherein the indicating comprises highlighting the one of second tiles including the location of the user as the user moves in relation to the one of the different areas of interest. ([0065], wherein the identified tile containing the user’s current location is tracked and updated in real time)
Gale remains silent on:
including updating the highlighting of the second tiles as the mobile device moves along the route so that only the one of the second tiles including the location of the mobile device is highlighted with the second color
Meliones teaches:
including updating the highlighting of the second tiles as the mobile device moves along the route so that only the one of the second tiles including the location of the mobile device is highlighted with the second color (See at least Section 5.3, pages 19-20, and figures 9a-c and 10, wherein the tile representing the location of the mobile device is colored red, and the tiles are updated so only one of the tiles including the location of the mobile device is highlighted red as the user is navigated)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Gale, Anderson, O’Beirne, and Kim with Meliones’ technique of updating the highlighting of the second tiles. It would have been obvious to modify because doing so enables accurate and reliable navigation for blind or visually impaired users, as recognized by Meliones (See at least Abstract, page 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20060061586 A1 is directed to a color display system for navigation that selects color schemes based on the color vision deficiency of a visually impaired user.
US 20120066035 A1 is directed to tile-based map data for an indoor venue.
US 8983494 B1 is directed to a polygon-based representation of a map area associated with a location of a mobile device.
“Combined indoor/outdoor Smartphone navigation for public transport travelers” is directed to combining an outdoor navigation system with an indoor navigation system using a tiled representation of an indoor scene, including building tiles, floor tiles, region tiles, gateway tiles, and item tiles.
“Smart Campus Map” is directed to a polygon-based map representation where users can route through an indoor space with the current location and destination tiles highlighted in different colors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667